Title: To George Washington from Barras, 23 January 1784
From: Barras-Saint-Laurent, Jacques-Melchior, comte de
To: Washington, George



Sir
Paris Jany 23d 1784

I receivd the Letter which you did me the honor to write me, as well as the institution of the Cincinnatus Society formd by the American Army, I am much flatterd to be comprisd in a military Society the members of which have with So much glory concurrd under the Orders of your Excellency to establish American Liberty, but it gives me great pain to See, that all the General Officers of the Sea, as well as the Captains of Ships of War, who have Cruisd and fought on the Coast of North America and particularly those who were employed under my Command do not partake with me the honor to be admitted in the Society.
I will not here Call to your mind the distinguishd Services renderd to America by the Naval Officers under the Command of Count d’Estaing and of Monsr de Grasse, I will confine myself to what regards the particular Squadron which I commanded, the frequent & honorable combats under the orders of Monr d’Estouches  the frequent Cruisings & bloody battles of the Frigates, for the protection of the American Commerce, the very dangerous junction formed with Count de Grasse in Chesapeak Bay, which insured the Success of the enterprise against York, are pretensions which may give to the Captains of this Squadron a right to the distinctions conferred on the Colonels of the Land forces, with whom they Cooperated. Persuaded, however, that to repair this ommission, the Members of the Society of Cincinnatus have only to Know the names of the General Officers and Captains of ships who Served on the American Coast—I have the honor to Send to your Excellency a list of those who were employed under my orders, and I woud not myself accept the decoration of the Society, but that I

look on it as Certain that it will be very Shortly in Common with my Ancient Companions in Arms. I am with respect and esteem, Sir &a

Barras


P.S. the Count de la Bretonniere has Communicated to me the Letter which he has the honor to write to your Excellency, in which he Setts forth the Services renderd by him, to the United States by Convoying American Fleets, he requests to be comprisd in the Society —his request is well founded and I with pleasure join with this Officer and we pray that he may be Comprehended  with the other Officers—for whom I have made application.

